     Case 1:20-cv-00143-GNS Document 8 Filed 10/30/20 Page 1 of 4 PageID #: 52




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

CURTIS EDWARD ALVEY, JR.                                                                 PLAINTIFF

v.                                                        CIVIL ACTION NO. 1:20-CV-143-GNS

BOWLING GREEN POLICE DEPT.                                                             DEFENDANT

                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff’s application to proceed without prepayment

of fees. On review, the Court finds that Plaintiff makes the financial showing required by

28 U.S.C. § 1915(a). Accordingly, IT IS ORDERED that the application to proceed without

prepayment of fees (DN 6) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s previously filed application to proceed

without prepayment of fees (DN 3), which was filed on the wrong form, is DENIED as moot.

        Because Plaintiff is proceeding without the prepayment of fees, or in forma pauperis, the

Court must review the complaint pursuant to 28 U.S.C. § 1915(e)(2). See McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997)), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007).

                                                   I.

        Pro se Plaintiff Curtis Edward Alvey, Jr. filed this action naming as Defendant the

Bowling Green Police Department (DN 1). As an attachment to his complaint added a few days

after filing his initial complaint, he states that the basis for jurisdiction is the Federal Tort Claims

Act (DN 1-2). On that form, he states as his statement of the claim: “After several attempts to

report a crime that places my life in danger and my daughters I was neglected and had my civil

rights violated. This is effecting my education. I am pressing criminal charges.”
  Case 1:20-cv-00143-GNS Document 8 Filed 10/30/20 Page 2 of 4 PageID #: 53




        Plaintiff also filed a complaint on a civil-rights complaint form, in which he states that he

believes that all of his civil rights have been broken (DN 1-4). His complaint alleges that

Defendant did not provide any assistance after he contacted it regarding violence in his

workplace, in his personal life, and situations including “strange cyber activity.” He also states

that Defendant did not allow him to “press criminal charges or pursue my civil rights.” In the

portion of the complaint which asks for a statement of any injuries sustained, he states: “I have

spoken to several police departments and officers but zero have helped me. I have spoken to

hospital staff and school counseling. My head hurts. I get dizzy. And I’m scared I’m going to

get shot or die in a car crash.”

        As relief, he requests $20,000 and states, “I am pressing criminal charges, because I fear

for my life.”

                                                 II.

        Because Plaintiff is proceeding in forma pauperis, this Court must review the instant

action. See 28 U.S.C. § 1915(e)(2); McGore v. Wrigglesworth, 114 F.3d at 604-05. Upon

review, this Court must dismiss a case at any time if the Court determines that the action is

“frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        Additionally, Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, “a . . . complaint must contain either direct or

inferential allegations respecting all the material elements to sustain a recovery under some

viable legal theory.” Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir.

1988) (citations and internal quotation marks omitted). Conclusory allegations or bare legal



                                                  2
  Case 1:20-cv-00143-GNS Document 8 Filed 10/30/20 Page 3 of 4 PageID #: 54




conclusions will not suffice as factual allegations. Followell v. Mills, 317 F. App’x 501, 505 (6th

Cir. 2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519 (1972), the

duty “does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16, 19

(1st Cir. 1979). Additionally, this Court is not required to create a claim for Plaintiff. Clark v.

Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To do so would require the

“courts to explore exhaustively all potential claims of a pro se plaintiff, [and] would also

transform the district court from its legitimate advisory role to the improper role of an advocate

seeking out the strongest arguments and most successful strategies for a party.” Beaudett v. City

of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       In the instant case, Plaintiff fails to provide sufficient details to put Defendant on notice

as to any claim(s) against it, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (indicating

that the short and plain statement of claim must “‘give the defendant fair notice of what the

plaintiff’s claim is and the grounds upon which it rests’”) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957), abrogated on other grounds by Bell Atl. Corp. v. Twombly), and the complaint is

simply too vague for the Court to discern a cause of action under any legal theory.

       Additionally, “a district court may, at any time, sua sponte dismiss a complaint for lack

of subject-matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)). The allegations in Plaintiff’s




                                                  3
      Case 1:20-cv-00143-GNS Document 8 Filed 10/30/20 Page 4 of 4 PageID #: 55




complaint meet this standard as well. The instant action, therefore, must also be dismissed for

lack of subject-matter jurisdiction.

         Moreover, Plaintiff may not ask this Court to press charges. “It is well settled that the

question of whether and when prosecution is to be instituted is within the discretion of the

Attorney General.” Powell v. Katzenbach, 359 F.2d 234, 235 (D.C. Cir. 1965). The Court does

not have the power to direct that criminal charges be filed. Peek v. Mitchell, 419 F.2d 575, 577-

78 (6th Cir. 1970); Fleetwood v. Thompson, 358 F. Supp. 310, 311 (N.D. Ill. 1972).

         Finally, the Court notes that in this action Plaintiff makes a number of allegations almost

identical to ones he made against the Warren County Sheriff’s Office in another recent civil

action in this Court, Alvey v. Warren County Sheriff’s Office, 1:20-cv-141-GNS. Plaintiff has

recently been warned against the filing of duplicative and frivolous actions in yet another civil

action filed by Plaintiff recently, Alvey v. Steinfield, 1:20-cv-171-GNS. The Court realizes that

Plaintiff filed the instant action before he was warned that sanctions may be imposed if he

continues filing duplicative, frivolous civil actions. However, the Court takes the opportunity to

again WARN Plaintiff that filing additional frivolous lawsuits may result in the imposition of

sanctions against him, including but not limited to prefiling restrictions.

                                                 III.

         The Court will enter a separate Order dismissing the action for the reasons stated herein.

Date:    October 30, 2020




cc:     Plaintiff, pro se
        Counsel of record
4416.009




                                                  4
